                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                JONESBORO DIVISION

ISSAC BRANCH, III                                                                       PLAINTIFF

v.                                Case No. 3:17-cv-00007-KGB

STATE OF ARKANSAS, et al.                                                           DEFENDANTS

                                           JUDGMENT

       Pursuant to the Order filed on this date, it is considered, ordered, and adjudged that plaintiff

Issac Branch, III’s complaint is dismissed without prejudice.

       So adjudged this 3rd day of October, 2018.



                                                             _______________________________
                                                             Kristine G. Baker
                                                             United States District Judge
